      Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 1 of 12 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JAMES HARRISON and DAWN
HARRISON,                                      Case No.

       Plaintiffs,
                                               COMPLAINT
v.

GLENWOOD ACADEMY,                              JURY DEMANDED

       Defendant.


       Now come the Plaintiffs, JAMES HARRISON and DAWN HARRISON, by and through

their attorneys and for their Complaint against the Defendant, GLENWOOD ACADEMY,

Plaintiffs allege as follows:

                                    PRELIMINARY STATEMENT

       1.      This is an action for damages and equitable and injunctive relief for violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., as amended,

and for defamation per se under Illinois common law.

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      This Court has supplemental jurisdiction over Plaintiff’s state-law claims pursuant

to 28 U.S.C. § 1367.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in this District and a substantial part of the events and omissions giving rise to Plaintiffs’

claims occurred in this District.

       5.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:
    Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 2 of 12 PageID #:2



           a.     Plaintiff James Harrison filed a Charge of Discrimination, number 440-

                  2016-03149, with the Equal Employment Opportunity Commission

                  (“EEOC”) on April 8, 2016.

           b.     Plaintiff Dawn Harrison filed a Charge of Discrimination, number 440-

                  2016-03148, with the EEOC on April 8, 2016.

           c.     On November 5, 2018, the EEOC issued a Determination in favor of James

                  Harrison, finding that the evidence obtained by the EEOC through its

                  investigation established reasonable cause to believe that Defendant

                  discriminated against a class of individuals, including James Harrison, on

                  the basis of their race, White, by subjecting them to different terms and

                  conditions of employment, and discharging them, in violation of Title VII.

           d.     On November 5, 2018, the EEOC issued a Determination in favor of Dawn

                  Harrison finding that the evidence obtained by the EEOC through its

                  investigation established reasonable cause to believe that Defendant

                  discriminated against a class of individuals, including Dawn Harrison, on

                  the basis of their race, White, by subjecting them to different terms and

                  conditions of employment, and discharging them, in violation of Title VII.

           e.     After its attempts at reconciliation failed, the EEOC issued a Notice of Suit

                  Rights to Plaintiff James Harrison for his Charge of Discrimination on

                  December 20, 2018.

           f.     After attempts at reconciliation failed the EEOC issued a Notice of Suit

                  Rights to Plaintiff Dawn Harrison for her Charge of Discrimination on

                  December 20, 2018.



                                            2 
 
      Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 3 of 12 PageID #:3



                                            PARTIES

       6.      Plaintiff James Harrison is an individual who at the time of the events stated herein

resided in Glenwood, Illinois.

       7.      Plaintiff Dawn Harrison is an individual who at the time of the events stated herein

resided in Glenwood, Illinois.

       8.      On information and belief, Defendant is a corporation of the State of Illinois, whose

principal place of business is located in Glenwood, Illinois.

       9.      Plaintiffs and Defendant are all “persons” as defined in 42 U.S.C. § 2000e(a).

       10.     Defendant is an “employer” as defined in 42 U.S.C. § 2000e(b), as, on information

and belief, it engaged in an industry affecting commerce and had 15 or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding calendar year.

       11.     Plaintiffs are “employees” as defined in 42 U.S.C. § 2000e(f) as they were

individuals employed by an employer, the Defendant.

                                    BACKGROUND FACTS

       12.     Plaintiffs began their employment with Defendant on or about August 7, 2014.

       13.     Plaintiffs’ most recent positions with Defendant were as House Parents.

       14.     Plaintiffs performed the duties of their jobs to all legitimate expectations during

their employment with Defendant.

       15.     Throughout Plaintiffs’ employment with Defendant, Defendant treated its White

employees differently than its similarly-situated African-American employees. Examples of such

treatment include, but not limited to, the following:

               a.      During or about November of 2014, an African-American employee stated

                       to a White employee, “Thanks for showing me that all white people aren’t



                                                 3 
 
    Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 4 of 12 PageID #:4



                  the devil.” The employee who made that statement did not receive any

                  disciplinary action.

           b.     Two White employees were terminated during or about February of 2015

                  after several African-American high school students yelled at and

                  threatened those White employees. The students were later heard boasting

                  about how they “got them white bitches fired.” Those two White employees

                  were replaced by African-American employees.

           c.     During or about early September of 2015, an African-American house

                  parent repeatedly harassed Plaintiffs and Plaintiffs’ students for being late

                  to the “morning report,” despite the fact that Plaintiffs and their students

                  always reported before the designated 6:55 a.m. reporting time.

           d.     White house parents were banned from keeping dogs, while multiple

                  African-American house parents were allowed to keep dogs, cats, and other

                  pets.

           e.     During or about November of 2015, several African-American house

                  parents stopped supervising the lunch tables to which they were assigned,

                  but they received no disciplinary action.

           f.     During or about December of 2015, Plaintiffs were told by a supervisor that

                  one of their students needed a “strong black male house parent” and

                  Plaintiffs were thus inadequate to care for that student.

           g.     When Plaintiffs reported this supervisor’s comment stated above to Colleen

                  Carter, Defendant’s Vice-President of Academic and Residential Programs,




                                            4 
 
    Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 5 of 12 PageID #:5



                  Carter excused the supervisor’s comment as well as Defendant’s

                  detrimental treatment of its White employees.

           h.     During or about January of 2016, Defendant began requiring all house

                  parents to attend weekly meetings. Several African-American house parents

                  disregarded these meetings without any disciplinary action being taken

                  against them. However, White employees that did not attend these meetings

                  and stay for the entirety of each meeting were reprimanded.

           i.     During or about January of 2016, an African-American employee was

                  caught running a private business out of Defendant’s gymnasium, but no

                  disciplinary action was taken against him.

           j.     During or about January of 2016, several African-American employees

                  were caught using Defendant’s facilities after hours and on weekends for

                  private parties and events. None of those African-American employees had

                  disciplinary actions taken against them, despite leaving the facilities

                  unlocked, filled with trash, and with the lights on.

           k.     All house parents were told by Defendant that they could not have jobs

                  outside their positions with Defendant without seeking permission from

                  Defendant first, and that their second jobs were not allowed interfere with

                  their positions with Defendant. This policy was enforced against

                  Defendant’s White employees. However, six African-American employees

                  were allowed to continue working their second jobs, and at least four of

                  those African-American employees’ second jobs interfered with their

                  positions with Defendant.



                                            5 
 
      Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 6 of 12 PageID #:6



               l.     Defendant’s African-American employees received priority when

                      requesting time off, while White employees were often denied time off or

                      approval of their requests for time off were unnecessarily delayed.

               m.     Kitchen orders from cottages overseen by White house parents were

                      frequently ignored and not delivered, while kitchen orders from cottages

                      overseen by African-American house parents were filled immediately,

                      whether or not the African-American house parents’ requests were made in

                      writing.

               n.     During or about March of 2016, an African-American house parent

                      threatened an African-American student and called the student a “nigger”

                      in front of Defendant’s maintenance staff. That African-American house

                      parent was suspended for two days, but was not terminated.

        16.    During or about March of 2016, Plaintiffs were both suspended pending an

investigation because Plaintiff James Harrison allegedly asked a student, “What the hell are you

doing?”

        17.    Following an alleged “investigation,” both Plaintiffs were terminated by Defendant

on or about March 15, 2016.

        18.    Defendant treated similarly-situated employees of other racial backgrounds,

including African-Americans, in a different manner than it treated its White employees, including

Plaintiffs.

        19.    Defendant issued a termination letter to Plaintiffs stating that Plaintiffs were

terminated because allegedly, they repeatedly used obscene language in front of and towards

students, verbally abused and humiliated students under their care, failed to conduct themselves in



                                                6 
 
         Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 7 of 12 PageID #:7



a professional manner, and interfered with other staff members’ ability to perform their job

functions.

          20.   The statements made in Defendant’s termination letter are a gross

misrepresentation of Plaintiffs’ performance while working for Defendant.

          21.   On or about May 11, 2016, Defendant sent Plaintiffs another letter, stating that new

evidence had been found since Plaintiffs’ termination in March of 2016 which supposedly proved

that:

                a.     Plaintiffs cultivated and persuaded other house parents to segregate students

                       along racial lines; and

                b.     Plaintiffs divided house parents along racial lines by making unsupported

                       inferences that “the blacks” were going to take over and White employees

                       would be fired.

          22.   Said letter also stated that Plaintiffs’ alleged actions violated Defendant’s anti-

discrimination policies, and local, state, and federal laws prohibiting racial discrimination.

          23.   None of the allegations in either of Defendant’s letters were supported by any

evidence whatsoever. Simply stated, the allegations made against Plaintiffs in these letters were

false.

          24.   Despite the complete lack of evidence supporting Defendant’s claims against

Plaintiffs, Defendant repeatedly told other house parents, students, and staff that Plaintiffs acted

in accordance with these false and baseless allegations.

          25.   As a result of Defendant’s deceitful, false, and baseless allegations, Plaintiffs have

been unable to return to work in the social services field, their preferred profession.




                                                  7 
 
       Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 8 of 12 PageID #:8



                                     COUNT I
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                             DUE TO DISCRIMINATION

        26.     Plaintiffs incorporate all of the allegations and statements contained in paragraphs

1 through 25 above as if reiterated herein.

        27.     Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny

Plaintiffs an equal opportunity for employment due to their race, White.

        28.     During Plaintiff’s employment with Defendant, they were subjected to racial

discrimination in that there was a double standard between the treatment of White employees and

non-White employees.

        29.     The discriminatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendant.

        30.     Defendant, through its employees, agents, and/or authorized representatives, knew

that its termination and discriminatory treatment of Plaintiffs because of their race violated Title

VII.

        31.     This is a proceeding for declaratory judgment as to Plaintiffs’ right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage or custom of

discriminating against Plaintiffs because of their race with respect to compensation, terms

conditions, and/or privileges of employment, depriving Plaintiffs of equal employment

opportunities, and otherwise adversely affect their status as employees, because of their race. This

Complaint also seeks restitution to Plaintiffs for the denial of all of their rights, privileges, benefits,




                                                    8 
 
           Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 9 of 12 PageID #:9



and income that would have been received by them but for Defendant’s unlawful and illegal

discriminatory acts and practices.

            32.     Plaintiffs have no plain, adequate or complete remedy at law to address the wrongs

alleged herein, and a claim for injunctive relief is their only means of securing adequate relief.

Plaintiffs are now suffering and will continue to suffer irreparable injury from Defendant’s policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

                                         COUNT II
                  VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                  DUE TO RETALIATION

            33.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

    through 32 above as if fully reiterated herein.

            34.     Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny

    Plaintiffs an equal opportunity in retaliation for engaging in a legally-protected activity.

            35.     During Plaintiffs’ employment with Defendant and when Plaintiffs were terminated

    by Defendant, they were subjected to retaliation for engaging in a legally-protected activity, as

    set forth above.

            36.     The retaliatory treatment to which Plaintiffs were subjected includes, but is not

    limited to, the instances alleged above. All of the actions of the individuals described herein were

    undertaken in their capacities as the employees, agents and/or authorized representatives of

    Defendant.

            37.     Defendant, through its employees, agents and/or authorized representatives, knew

    that its retaliation against Plaintiffs for filing engaging in a legally-protected activity violated Title

    VII.




                                                       9 
 
       Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 10 of 12 PageID #:10



          38.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

    injunction restraining Defendant from maintaining a policy, practice, usage, or custom of

    retaliating against Plaintiffs for partaking in a legally-protected activity, with respect to

    compensation, terms, conditions, and/or privileges of employment, depriving Plaintiffs of equal

    employment opportunities, and otherwise adversely affect their status as employees, for engaging

    in a legally-protected activity. This Complaint also seeks restitution to Plaintiffs for the denial of

    all of their rights, privileges, benefits, and income that would have been received by them but for

    Defendant’s unlawful and illegal retaliatory acts and practices.

          39.     Plaintiffs have no plain, adequate, or complete remedy at law to address the wrongs

    alleged herein, and a claim for injunctive relief is their only means of securing adequate relief.

    Plaintiffs are now suffering and will continue to suffer irreparable injury from Defendant’s policy,

    practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

                                       COUNT II
                              COMMON LAW DEFAMATION PER SE

          40.     Plaintiffs incorporate all of the allegations and statements contained in paragraphs

1 through 39 above as if reiterated herein.

          41.     In taking the actions outlined above, Defendant made false statements about

Plaintiffs.

          42.     Defendant’s false statements about Plaintiffs included words which implied that

Plaintiffs were unable to perform their employment duties and lacked integrity in performing such

duties.

          43.     Defendant’s false statements about Plaintiffs included words that implied that

Plaintiffs lacked ability, and otherwise prejudiced Plaintiffs, in their profession.

          44.      Defendants made unprivileged publications of those statements to third parties.

                                                     10 
 
    Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 11 of 12 PageID #:11



       45.     Defendant’s statements defaming Plaintiffs were made intentionally and with

malice, willfulness, and knowledge of the statements falsity.

       46.     As a result of Defendant’s defamatory statements Plaintiffs suffered damages

which include, but are not limited to, mental anguish, humiliation, reputational damage, and

anxiety.

       Wherefore, Plaintiffs, JAMES HARRISON and DAWN HARRISON, respectfully pray

this Honorable Court enter judgment against Defendant, GLENWOOD ACADEMY, as follows:

               a.     Declaring the Defendant’s practices complained of herein unlawful and in

                      violation of Title VII;

               b.     Permanently enjoining Defendant, its agents, successors, officers,

                      employees, representatives, attorneys, and those acting in concert with it or

                      them from engaging in the unlawful practices, policies, customs, and usages

                      set forth herein, and from continuing any and all practices shown to be in

                      violation of applicable law;

               c.     Ordering modification or elimination of the practices, policies, customs, and

                      usages set forth herein, and all other such practices shown to be in violation

                      of applicable law, ensuring Defendant will not continue to discriminate on

                      the basis of race or retaliate for engaging in a protected activity;

               d.     Immediately assigning Plaintiffs to the positions they would now be

                      occupying but for the discriminatory practices of Defendant, and adjusting

                      the wage rates, salaries, bonuses, and benefits for Plaintiffs to those which

                      they would have received but for the discriminatory and retaliatory practices

                      of Defendant, or awarding Plaintiffs front-end and future pay;



                                                11 
 
    Case: 1:19-cv-01925 Document #: 1 Filed: 03/20/19 Page 12 of 12 PageID #:12



               e.      Compensating and making Plaintiffs whole for all earnings, wages,

                       bonuses, and other benefits that Plaintiffs would have received but for the

                       discriminatory and retaliatory practices of Defendant;

               f.      Compensating and making Plaintiffs whole for all other damages Plaintiffs

                       incurred as a result of the discriminatory and retaliatory practices of

                       Defendant;

               g.      Compensating and making Plaintiffs whole for all damages Plaintiffs

                       incurred as a result of Defendant’s defamatory statements;

               h.      Awarding Plaintiffs all witness fees, court costs, and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees; and

               i.      Awarding Plaintiffs compensatory damages and/or punitive damages; and

               j.      Granting such other relief as may be just and proper.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiffs prevail

on any of their claims in this action.


                                            RESPECTFULLY SUBMITTED,

                                            JAMES HARRISON and DAWN HARRISON

                                            By:     /s/ David B. Levin
                                                    Attorney for Plaintiffs
                                                    Illinois Attorney No. 6212141
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    333 Skokie Blvd., Suite 103
                                                    Northbrook, IL 60062
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com

                                                  12 
 
